WELCH, J.,
concurring in part and dissenting in part.
hi must respectfully concur in part and dissent in part from the majority’s opinion. I concur in the majority’s finding upholding the trial court’s determination of the boundary line between the parties’ properties. I dissent regarding the trial court and the majority’s finding that appellants were in bad faith. The record is clear that appellee attempted to replace the previous fence, which had marked the boundary between the parties. This makeshift replacement fence was put in place by appellee to mark the disputed boundary. Exhibits 2 and 3 clearly show that appellants’ foundation was built on appellants’ side of the disputed boundary. In my opinion, it was manifest error to conclude appellants were in bad faith. Therefore, pursuant to La. C.C. art. 607, I would grant appellants a predial servitude over the land area occupied by the building and would remand the matter for a determination of payment of compensation for the servitude.